Citation Nr: 0602399	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for blood clots of the 
legs and lungs.  

2.  Entitlement to an increased rating for service-connected 
low back strain with degenerative joint disease (low back 
disability), currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from June 1968 to August 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision from 
the Albuquerque, New Mexico, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the RO granted 
an increased, 20 percent, rating for his service-connected 
low back disability.  The veteran continues to appeal for a 
higher rating for this disability.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

A hearing before a decision review officer at the RO was 
conducted in October 2003.  In addition, a hearing at the RO 
before the undersigned Veterans Law Judge of the Board was 
conducted in April 2004.  Transcripts of the proceedings are 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is in receipt of a 20 percent rating for his 
service-connected low back disability.  Subsequent to 
service, in February 1987, the veteran was involved in a 
motor vehicle accident.  He sustained a closed comminuted 
right patella fracture, compression fracture of T-3 and T-4, 
left elbow chip fracture, and bilateral neuropraxia to the 
forearm after forearm contusions and/or compression.  In June 
2001, the veteran underwent cervical laminectomy of C3 and 
C4-C5.  

The veteran maintains that his service-connected low back 
disability has been severe since service and results in 
multiple neurological problems, severe loss of function and 
great pain.  He also notes that, because of severe 
neurological problems due to his service-connected low back 
disability, he is confined to a wheelchair and his sedentary 
life caused him to develop blood clots of the legs and lungs.  
Therefore, he requests an increased rating for his service-
connected low back disability and service connection for 
blood clots of the legs and lungs.  

In claims for VA disability compensation, the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  38 U.S.C.A. § 5103A(d)(1) (West 2002).  

The Board is unable, based on the evidence of record, to 
determine the etiology of his neurological problems, i.e., 
whether the neurological condition is due to his service-
connected disability as opposed to other intercurrent causes.  
In addition, the evidence of record is inadequate to 
determine whether the veteran has current chronic disability 
manifested by blood clots of the legs and lungs, and if so 
whether the condition is related to service or to his 
service-connected disability.  Therefore, another examination 
should be obtained to resolve these issues.  38 C.F.R. § 4.2.

The veteran, was granted Social Security Administration (SSA) 
disability insurance benefits, effective 1987.  Once the VA 
is put on notice that the veteran is in receipt of such 
benefits, the VA has a duty to obtain these records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration: 

1.  The RO should request all documents 
pertaining to an award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.

2.  After the development above has been 
accomplished, the veteran should be 
afforded VA neurological and general 
examinations.  The claims file and a copy 
of this remand should be provided to the 
examiner prior to the examination.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiners should be accomplished and any 
such results must be included in the 
examination report.  The examiners are 
requested to 1) list the manifestations 
of the veteran's service-connected low 
back disability; 2) provide an opinion as 
to whether it is at least as likely as 
not that any neurological condition found 
is the result of his service-connected 
disability; and 3) indicate whether the 
veteran currently has a chronic condition 
manifested by blood clots of the lungs 
and legs, and, if so, whether it is at 
least as likely as not that any such 
condition is related to service or to his 
service-connected low back disability to 
include any limitation of ambulation as a 
result of the service-connected low back 
disability.  A complete rationale for all 
opinions expressed must be provided.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

